Citation Nr: 1229874	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  04-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to March 1989 and from September 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that granted a 20 percent disability evaluation for the service-connected lumbosacral strain disability, but denied an evaluation in excess of 20 percent.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a January 2005 hearing before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.  In addition, in January 2008, he testified during a hearing held at the RO before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  The Veteran was later notified that the Veterans Law Judge who conducted the hearing was no longer employed with the Board.  The Veteran was afforded the opportunity to testify at another hearing, but did not respond within 30 days as requested.  Therefore, the Board may continue with the Veteran's appeal.  

The Veteran's claim was previously before the Board in March 2008, June 2009, February 2011, and September 2011 on which occasions it was remanded for additional development.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."



FINDINGS OF FACT

1.  The evidence does not show that the Veteran's lumbosacral strain disability causes listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.   

2.  The evidence does not show that the limitation of motion caused by the Veteran's lower back disability is severe, or that forward flexion in the Veteran's back is limited to 30 degrees or less (even considering functional loss). 

3.  The evidence does not show that the Veteran has been prescribed bed rest to treat his lower back disability. 

4.  No ankylosis has been shown in the Veteran's lumbar spine. 

5.  No neurological disability has been associated with the Veteran's lower back disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, while the Veteran has received several letters from VA over the course of the appeal, a February 2011 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for claims for increased ratings and explained VA's duties to assist him in obtaining evidence relevant to the claims.  In addition, the letter provided him notice of the former and revised criteria for rating disabilities of the spine.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's claims file was damaged during Hurricane Katrina.  Nevertheless, it has been re-assembled and appears to contain identified VA outpatient treatment records, his hearing testimony, and several VA examination reports.  Significantly, he has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent VA examinations in February 2003, July 2005, December 2008, and most recently, in January 2012.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, collectively, the reports of the examination reflects that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Because this appeal has been ongoing for a lengthy period, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups and/or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran initiated the current claim for increase in February 2003.  The schedular criteria for evaluating disabilities of the spine underwent multiple revisions since the Veteran filed his claim. 

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313   (1991). 

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court ("Supreme Court") and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with the Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.

However, neither of the above cases nor the General Counsel Opinion prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.  

Under Diagnostic Code 5292, in effect prior to September 26, 2003, which evaluates the severity of limitation of lumbar spine motion, a 10 percent evaluation is warranted for slight limitation of lumbar spine motion. A 20 percent evaluation is warranted for moderate limitation of lumbar spine motion.  A 40 percent evaluation is assigned for severe limitation of lumbar spine motion.   

Although the criteria under Diagnostic Codes 5290 through 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal range of motion, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.   

Under Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain with slight subjective symptoms warrants a noncompensable rating.  A 10 percent rating is warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating is warranted where the evidence shows the lumbosacral strain to be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Under Diagnostic Code 5289, in effect prior to September 26, 2003, favorable ankylosis of the lumbar spine warrants a 40 percent rating. 

Prior to September 23, 2002, postoperative, cured intervertebral disc syndrome warranted a zero disability rating.  Mild intervertebral disc syndrome warranted a 10 percent disability rating.  Moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent disability rating.  Severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent disability rating.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the revised Diagnostic Code 5293, in effect from September 23, 2002, to September 26, 2003, intervertebral disc syndrome may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

Since September 26, 2003, the diagnostic criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2011).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, is rated at 10 percent.  

Lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Here, on VA examination in February 2003, the Veteran described back pain and reported that he was unable to stand or walk long distances or sit for long periods.  On examination, there was diffuse tenderness in the lower lumbar spine, but no spasms present.  His straight leg was negative.  His reflexes were 2+ equally.  He was unable to perform toe and heel walking due to complaints of weakness.  He could perform flexion to 60 degrees, extension to 20 degrees, and right and left bending and rotation each to 20 degrees.  X-rays showed mild degenerative joint disease of the lumbar spine.  

An April 2003 letter from the Veteran's treating physician contained similar subjective and objective findings.  VA outpatient treatment records through February 2005 note occasional reports of low back pain diagnosed as probable spondylosis.  

In July 2005, he underwent another VA examination.  At such time, he described an injury to his low back while in the military and noted that the condition had improved since the initial injury.  He described low back symptoms that resulted in a flare up of pain once a week that usually occurred after sitting, walking, bending, or twisting.  Pain was alleviated with medication.  The examiner stated that the condition resulted in moderate spasm, tenderness, and pain with motion, but not of such severity as to result in any abnormal gait or abnormal spinal contour.  He could flex his back from 0 to 50 degrees with pain at 50 degrees.  He could perform extension to 30 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 40 degrees.  The examiner stated that there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  There were no neurological findings.  The diagnosis was degenerative joint disease L4-5, L5-S1 with spinal stenosis.  The examiner reported that the disability did not result in significant effects on his employment.  

VA outpatient treatment records for the period from February 2006 to December 2007 are of record.  In March 2006, the Veteran reported that he continued to have low back pain with intermittent radiation into the legs bilaterally.  The examiner noted that lumbar flexion, extension, and rotation were all limited due to pain.  He was started on a lumbar stabilization physical therapy program.  There were no further reports of low back symptoms until September 2007.  At such time, he reported a flare up of low back pain, not relieved by Tylenol.  He also stated that he no longer had numbness or pain down the legs.  He was provided Percocet and flexeril.  The pertinent assessment was mild degenerative joint disease.  An MRI of the lumbar spine in November 2007 revealed degenerative disc bulges and minor facet arthropathy changes with significant central canal stenosis. 

During the hearing before a Veterans Law Judge in January 2008, the Veteran stated that he had difficulty standing and had occasion pain that was excruciating.  He was still working but had taken off time from work to attend to doctor's appointments.  His wife testified that there were many household tasks that he could not perform because of his back condition.  

As noted, the claim was remanded by the Board in March 2008 in order to obtain a new VA examination and current outpatient treatment records.  An examination was conducted in December 2008.  At such time, inspection of the spine revealed a normal gait with no abnormal curvature.  There was no spasm, tenderness, or weakness.  He could perform flexion from 0 to 70 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  There was no objective evidence of pain on motion or additional limitation of motion after three repetitions.  A detailed reflex examination did not reveal any neurological abnormalities. 

In June 2009, the Board, in pertinent part denied a claim for service connection for sciatica, to include as secondary to service-connected low back disability.  In doing so, the Board found that the preponderance of the evidence was against a finding of any neurological disability that was caused or aggravated by the service-connected lumbosacral strain.   

In 2012, the RO requested any VA outpatient treatment records for the period from December 2007 through March 2012.  No records were received and there is no indication that they exist.  

In January 2012, he underwent a VA examination of the spine.  At such time, the Veteran reported bi-weekly flare-ups that impacted the function of the thoracolumbar spine.  On physical examination, forward flexion was to 90 degrees or greater but resulted in painful motion at 50 degrees.  He could perform extension to 15 degrees with pain.  Right and left lateral flexion was to 20 degrees with pain starting at 15 degrees.  Right lateral rotation was to 30 degrees with pain, left lateral rotation was to 25 degrees with pain.  He was able to perform repetitive testing but forward flexion was limited to 80 degrees.  The examiner described functional impairment after repetitive use as resulting in less movement than normal, weakened movement, and pain on movement.  Guarding or muscle spasm was present but not of such severity to result in any abnormal gait or spinal contour.  Reflex and sensory examinations were normal.  There was no evidence of radicular pain or signs or symptoms due to radiculopathy, or any other neurological abnormalities.  The examiner stated that the Veteran did not have intervertebral disc syndrome.  

In March 2012, the VA examiner reviewed the Veteran's claims folder but did not revise the examination report.  
  
On review of the foregoing, the Board finds that the Veteran's low back disability is appropriately evaluated as 20 percent disabling for the entire claims period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). There is no evidence of listing of the whole spine or a positive Goldthwaite's sign, which are necessary findings to achieve a 40 percent rating under former Diagnostic Code 5295.  There is also no evidence to support an increased (40 percent) rating under the criteria governing intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2005).  Rather, most examiners have described the current disability as mild degenerative joint disease.  The most recent March 2012 VA examiner found no evidence of intervertebral disc syndrome.  Although the Veteran has occasionally complained of pain radiating into his lower extremities, the reports of the February 2003, July 2005, March 2008, and January 2012 VA examinations all indicated that there was no evidence that the Veteran's low back disability resulted in neurological impairment.  Moreover, the Board can not ignore the March 2008 final Board decision that denied service connection for sciatica.  That decision is final as to the evidence of record at the time of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Indeed, even assuming arguendo that the Veteran suffers from intervertebral disc syndrome, there is no evidence that he experiences severe recurring attacks of intervertebral disc syndrome with intermittent relief, or that he experiences any incapacitating episodes resulting from intervertebral disc syndrome of at least four weeks during the past year.  There is also no evidence that the Veteran suffers from mild, incomplete paralysis of the sciatic or peroneal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521.  In other words, the Board finds that a disability evaluation under the rating criteria for lumbosacral strain or intervertebral disc syndrome would not yield a higher rating.   

There is also no evidence of severe limitation of motion of the lumbar spine or evidence that the Veteran's lumbar spine disability has resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  At his July 2005 VA examination, the Veteran demonstrated forward flexion to 50 degrees with pain beginning at 50 degrees.  This was the poorest demonstration of loss of range of motion during the appeal period.  Slightly better ranges of motion were shown in 2003, 2008, and 2012.  The aforementioned outpatient records do not contradict these results.  

The Board also finds that the medical evidence does not reflect objective evidence of pain, instability, or weakness greater than that contemplated by the 20 percent rating.  The Board's attention is particularly drawn to the July 2005 VA examination report that found no additional functional loss due to pain, weakness, fatigue, or lack of endurance, the 2007 VA treatment reports which described the degenerative joint disease as "mild" and the March 2008 examination which did not reveal additional limitation of motion after repeated testing.  Collectively, the evidence does not reveal functional loss that approximates the criteria for a rating in excess of 20 percent.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a basis for a rating higher than 20 percent. 

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the subjective and objective evidence of pain.  It is important to note that "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  

Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a higher rating is not warranted for the lumbosacral strain disability addressed herein.  In determining whether higher ratings are warranted for service-connected disabilities, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  In this case, for the entire appeal period, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for lumbosacral strain.  Accordingly, the benefit sought on appeal must be denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


